     Case 2:17-cv-00096-ALB-SMD Document 200 Filed 01/04/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ROBERT HARVEY FULLER,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Civil Case No. 2:17-cv-096-ECM-WC
                                              )
KOCH FOODS, INC., et al.,                     )
                                              )
       Defendants.                            )


                                PROTECTIVE ORDER

       For the reasons stated in the court’s Order (Doc. 198) granting-in-part and denying-

in-part the individual Defendants’ Motion for Protective Order (Doc. 184), it is

       ORDERED as follows:

1.     The parties and all counsel in this case shall mark all photographs showing any

person with few clothes or no clothes on as “Confidential.”

2.     The Confidential photographs shall be maintained so that they cannot mistakenly be

sent by email or other electronic method, except as further set out herein.

3.     If either party marks these Confidential photographs as an Exhibit to a deposition

they shall be maintained in a manila envelope that is marked “Confidential”.

4.     The court reporter for the David Birchfield and Rebecca Milam Lewis depositions

shall place the photographs marked as Plaintiff’s Exhibit 67 to the deposition of David

Birchfield in a sealed manila envelope marked “Confidential.”
     Case 2:17-cv-00096-ALB-SMD Document 200 Filed 01/04/19 Page 2 of 2



5.     If either party files these Confidential photographs with the Court, they shall be filed

under seal pursuant to the rules of the Clerk for the United states district Court for the

Middle District of Alabama.

6.     The parties are allowed to use the photographs in the prosecution or defense of their

case for their evidentiary value and such use shall not be gratuitous or for the purpose of

embarrassing or harassing witnesses or other persons.

7.     Should any party or counsel for a party desire to alter the provisions of this Order,

a Motion with grounds therefore must be filed with an explanation of the reasons therefore

in sufficient time to allow the opposing party to respond and the Court to set a hearing, if

necessary.

       Done this 4th day of January, 2019.



                                    /s/ Wallace Capel, Jr.
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
